Exhibit 23.3 4424 Transcontinental Drive Suite C Metairie, LA 70006 VOICE (504) 780-9091 FAX (877) 886-4455 RICHARD A. MELANCON, CPA WEBSITE: www.ramcpa.con May 28, 2010 Richard Clement Pebble Asset Management LLC 3auseway Blvd. Suite 160 Metairie, LA 70002 Dear Clement: Per your request, we consent to the use of our name, Richard A Melancon, CPA, in the prospectus and disclosure document for Pebble US Market Fund, LLC (the Fund), expected to be filed this month. We confirm that we have been engaged to perform the compilation of the Fund’s financial statements for the period from inception through March 31, 2010. We understand that the Fund currently is being organized and, therefore, has no previous financial information Sincerely, /s/ Richard A. Melancon Richard A. Melancon, CPA
